               Case 19-24100-RAM          Doc 44    Filed 04/24/20     Page 1 of 3

                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

IN THE MATTER OF:                                    CASE NO. 19-24100-RAM

YANIA CASTRO BUSTAMANTE                              CHAPTER 7

Debtor,
________________________________/

           MOTION TO ALLOW LATE-FILED REAFFIRMATION AGREEMENT

       Debtor, YANIA CASTRO BUSTAMANTE, by and through the undersigned attorney and

files this Motion to Allow Late-Filed Reaffirmation Agreement and as grounds for this Motion

would state as follows:

       1. Debtor filed her Chapter 7 bankruptcy petition on October 1, 2019.

       2. Debtor has a first mortgage on his homestead property which she is retaining and

            reaffirming, and this mortgage is serviced by PennyMac Loan Services, LLC.

            (hereinafter “Creditor”)

       3. The Debtor has been in communication with the Creditor about the reaffirmation

            agreement on her homestead.

       4. Due to the circumstances of Coronavirus pandemic, the reaffirmation agreement has

            not been timely filed.

       5. The Debtor received her discharge on April 15, 2020. DE 42

       6. Both parties, especially Debtor YANIA CASTRO BUSTAMANTE would be highly

            prejudiced if the Reaffirmation Agreement is not allowed and approved.

       7. The present motion is made in good faith and not with the intention to delay the

            present case.

       8. No creditor will be affected if this court grants the present motion.

       .

       WHEREFORE, Debtor, YANIA CASTRO BUSTAMANTE requests from this court to

allow the late-filed reaffirmation agreement, approve the reaffirmation agreement and for such
               Case 19-24100-RAM           Doc 44     Filed 04/24/20      Page 2 of 3

further relief as the court deems necessary.


                                                       CORONA LAW FIRM, P.A.

                                                       /s/ Ricardo Corona, Esq
                                                       RICARDO CORONA, ESQ.
                                                       Florida Bar No. 111333
                                                       3899 NW 7 Street, Suite 202-B
                                                       Miami, FL 33126
                                                       (305) 266-1150 Phone
                                                       (888) 554-5607 Fax
                                                       bk@coronapa.com



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true copy of the foregoing motion was sent via USPS Mail,
Certified Mail or electronic transmission to every party on the attached Matrix and all others set forth
in the NEF dated this 23th day of April 2020.

                                                       CORONA LAW FIRM, P.A.

                                                       /s/ Ricardo Corona, Esq
                                                       RICARDO CORONA, ESQ.
                                                       Florida Bar No. 111333
                                                       3899 NW 7 Street, Suite 202-B
                                                       Miami, FL 33126
                                                       (305) 547-1234 Phone
                                                       (888) 554-5607 FaX




                                    Certificate of Mailing
                                   Case No. 19-24100-RAM

Sent by Electronic Notice
Office of U.S. Trustee
51 SW 1st Avenue, Suite 1204
Miami, FL 33130




Sent by Electronic Notice and Email
Joel L. Tabas – Chapter 7 Trustee
           Case 19-24100-RAM      Doc 44   Filed 04/24/20   Page 3 of 3

Tabas & Soloff, P.A.
Attorneys for Trustee
25 SE 2nd Avenue, Suite 248
Miami, FL 33131
Email: jtabas@tabasscoloff.com
       jgraham@tabasscoloff.com
       jcepero@tabasscoloff.com


Sent by U.S. Mail
Yania Castro Bustamante
11716 SW 18 Street, Apt 206
Miami, FL 33175-1692

Sent by U.S. Certified Mail
PennyMac Loan Services, LLC
Attn: Standford L. Lurland – Manager
3043 Townsgate Road, Suite 200
Westlake Village, CA 91361

Sent by U.S. Certified Mail
PennyMac Loan Services, LLC
CT Corporation System – Registered Agent
1200 South Pine Island Road
Plantation, FL 33324
